In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 15-1235V
                                 Filed: November 4, 2016
                                      UNPUBLISHED

****************************
BARBARA STANLEY,                       *
                                       *
                   Petitioner,         *      Repayment of Excess Award of
                                       *      Compensation; Direction of Additional
                                       *      Judgment; Special Processing Unit
SECRETARY OF HEALTH                    *      (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Diana Stadelnikas Sedar, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Julia Wernett McInerney, U.S. Department of Justice, Washington, DC for respondent.

    DECISION ACKNOWLEDGING REPAYMENT OF EXCESS COMPENSATION
                AND DIRECTING ADDITIONAL JUDGMENT 1

Dorsey, Chief Special Master:

      On August 17, 2016, the undersigned issued a decision awarding petitioner’s
counsel attorneys’ fees and costs in the amount of $7,462.88. (ECF No. 26.) On
September 20, 2016, judgment entered on the award of attorneys’ fees and costs. (ECF
No. 27.)

        Subsequently, petitioner notified the court that petitioner’s counsel had made an
error in calculating the overall amount of attorneys’ fees and costs and had intended to
request only $7,462.88, resulting in an overpayment of $36.00. (ECF No. 29, 31.) This
was discussed during a status conference with the staff attorney managing this case on
October 31, 2016. (ECF No. 29.) The parties were advised that, since judgment had
entered, a motion to amend the judgment pursuant to RCFC 60/Vaccine Rule 36 would
be necessary if the parties wished to correct the error. (Id.)


1 Because this unpublished decision contains a reasoned explanation for the action in
this case, I intend to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.
       On November 3, 2016, the parties filed a joint motion to amend the judgment in
this case pursuant to Rule 60(a) of the Rules of the United States Court of Federal
Claims. (ECF No. 31). The parties request that the Clerk issue judgment reflecting the
overpayment of $36.00 and directing that a check be sent to respondent. 2

        The undersigned finds the parties’ request to be reasonable. Petitioner’s Motion
is GRANTED. Accordingly, the undersigned directs the Clerk to enter an additional
judgment in favor of respondent in the amount of $36.00, representing reimbursement
for the overpayment of attorneys’ fees and costs in this case.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




2 In the motion, the parties indicate petitioner’s counsel should issue a check to
respondent at the following address:

                                     Ms. Cheryl Lee
                     Division of Vaccine Injury Compensation/HRSA
                         5600 Fishers Lane, Mail Stop 08N194B
                                  Rockville, MD 20857.


3  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party
filing a notice renouncing the right to seek review.


                                             2